          Case 2:20-cv-00111-RAJ Document 89-1 Filed 03/04/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                                     The Honorable Richard A. Jones
 8
                        UNITED STATES DISTRICT COURT
 9                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
10
     STATE OF WASHINGTON; et al.,          NO. 2:20-cv-00111-RAJ
11
                        Plaintiffs,        ORDER GRANTING PLAINTIFF
12                                         STATES’ MOTION FOR
         v.                                PRELIMINARY INJUNCTION
13
     UNITED STATES DEPARTMENT OF           [PROPOSED]
14   STATE; et al.,
15                      Defendants.
16

17

18

19

20

21

22

23

24

25

26


      [PROPOSED] ORDER GRANTING            i            ATTORNEY GENERAL OF WASHINGTON
                                                             Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                  800 5th Avenue, Suite 2000
      PRELIMINARY INJUNCTION -- NO.                            Seattle, WA 98104-3188
      2:20-CV-00111-RAJ                                             (206) 474-7744
               Case 2:20-cv-00111-RAJ Document 89-1 Filed 03/04/20 Page 2 of 4




 1             This matter came before the Court on the Plaintiff States’ Motion for a Preliminary
 2   Injunction. The Court has considered all of the following:
 3             1.     The Plaintiff States’ Motion for Preliminary Injunction (Dkt. # 55) with supporting
 4                    declarations and exhibits;
 5             2.     The Intervenor-Defendants’ Response to Motion for Preliminary Injunction (Dkt.
 6                    # 83);
 7             3.     The Federal Defendants’ Brief in Opposition to Plaintiffs’ Motion for Preliminary
 8                    Injunction (Dkt. # 84) with supporting declarations and exhibits;
 9             4.     The Plaintiff States’ Reply in Support of Motion for Preliminary Injunction (Dkt.
10                    # 87);
11             5.     The arguments of counsel at the hearing held on February 28, 2020;
12             6.     The Plaintiff States’ Post-Hearing Notice (Dkt. # 89) with supporting declaration;
13                    and
14             7.     The entire record in the above-captioned matter.
15             Being fully apprised of the matter, now, therefore, it is hereby ORDERED, ADJUDGED,
16   and DECREED that the Plaintiff States’ Motion for Preliminary Junction is GRANTED IN
17   PART.
18             The Court finds that the Plaintiff States have established a likelihood of success on the
19   merits of their claims under the Administrative Procedure Act, that they would suffer irreparable
20   harm absent preliminary injunctive relief, and that the balance of equities and public interest
21   weigh in favor of a preliminary injunction to preserve the status quo pending adjudication of the
22   merits.
23             The Court further finds that, in light of the Federal Defendants’ representation that a carve-
24   out from the Final Rules can be accomplished prior to the Rules’ effective date via an interim
25   final rule or rules, or an emergency rulemaking, an injunction that is narrowly tailored to preserve
26   the status quo as to the Munitions List items at issue in this case is appropriate. The items at issue


        [PROPOSED] ORDER GRANTING                           1                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Complex Litigation Division
        PLAINTIFFS’ MOTION FOR                                                     800 5th Avenue, Suite 2000
        PRELIMINARY INJUNCTION -- NO.                                               Seattle, WA 98104-3188
        2:20-CV-00111-RAJ                                                                (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 89-1 Filed 03/04/20 Page 3 of 4




 1   are “technical data related to 3D-printed firearms, including software and technology for the
 2   production of a firearm or firearm parts.” Dkt. # 54 (First Amended Complaint) ¶ 2.
 3          For purposes of this Order, these terms are defined as follows:
 4
                •   “Technical data related to 3D-printed firearms” are technical data, including but
 5                  not limited to computer files in any format, including Computer Aided Design
                    (CAD) and Computer Aided Manufacturing (CAM) formats such as STL, AMF,
 6                  G-code, SLDPRT, and STP, that can be used as part of an additive or non-additive
                    manufacturing process to produce any firearms or firearm parts using a 3D printer
 7                  or other device, and that have heretofore been subject to the International Traffic
 8                  in Arms Regulations (ITAR).

 9              •   “Software” has the same meaning as in 22 C.F.R. § 120.45: “Software includes
                    but is not limited to the system functional design, logic flow, algorithms,
10                  application programs, operating systems, and support software for design,
                    implementation, test, operation, diagnosis and repair.”
11

12              •   “Technology” means information which is required for the design, development,
                    production, manufacture, assembly, operation, repair, testing, maintenance or
13                  modification of firearms. This includes information in the form of blueprints,
                    drawings, photographs, plans, instructions or documentation. Cf. 22 C.F.R.
14                  § 120.10.
15
            The Federal Defendants and their respective officers, agents, servants, employees, and
16
     attorneys, and any persons in active concern or participation with them, are ENJOINED from
17
     implementing or enforcing the regulations entitled International Traffic In Arms Regulations:
18
     U.S. Munitions List Categories I, II, and III, 85 Fed. Reg. 3819 (Jan. 23, 2020) and Control of
19
     Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
20
     Control Under the United States Munitions List (USML), 85 Fed. Reg. 4136 (Jan. 23, 2020)
21
     (collectively, the “Final Rules”), insofar as either or both of the Final Rules have any effect on
22
     technical data related to 3D-printed firearms, including software and technology for the
23
     production of a firearm or firearm parts.
24
            The Federal Defendants shall preserve the current status quo with respect to technical data
25
     related to 3D-printed firearms, including software and technology for the production of a firearm
26


        [PROPOSED] ORDER GRANTING                       2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
        PLAINTIFFS’ MOTION FOR                                                800 5th Avenue, Suite 2000
        PRELIMINARY INJUNCTION -- NO.                                          Seattle, WA 98104-3188
        2:20-CV-00111-RAJ                                                           (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 89-1 Filed 03/04/20 Page 4 of 4




 1   or firearm parts. Such items shall be maintained on the United States Munitions List and regulated
 2   under the International Traffic in Arms Regulations (ITAR), and shall not be transferred to the
 3   jurisdiction of the Commerce Department.
 4          The Federal Defendants shall take all necessary steps to preserve the status quo as to such
 5   items, including but not necessarily limited to publishing—prior to implementing the Final
 6   Rules—an interim final rule or rules, or an emergency rulemaking, which shall establish that the
 7   Final Rules have no force or effect with respect to technical data related to 3D-printed firearms,
 8   including software or technology for the production of a firearm or firearm parts, and that such
 9   items remain on the United States Munitions List and remain subject to the ITAR.
10          This preliminary injunction shall take effect immediately and shall remain in effect
11   pending trial in this action or further order of the Court.
12          No bond shall be required.
13          It is SO ORDERED.
14          ISSUED this ______ day of ___________________, 2020.
15

16
                                                         THE HONORABLE RICHARD A. JONES
17

18    Presented by:
19
      ROBERT W. FERGUSON
20    Attorney General

21
      /s/ Kristin Beneski
22    KRISTIN BENESKI, WSBA #45478
23    Assistant Attorney General
      JEFFREY RUPERT, WSBA #45037
24    Division Chief
      BRENDAN SELBY, WSBA #55325
25    Assistant Attorney General
26    Attorneys for Plaintiff State of Washington


        [PROPOSED] ORDER GRANTING                         3             ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
        PLAINTIFFS’ MOTION FOR                                                800 5th Avenue, Suite 2000
        PRELIMINARY INJUNCTION -- NO.                                          Seattle, WA 98104-3188
        2:20-CV-00111-RAJ                                                           (206) 474-7744
